DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 8/18/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  All of the 35 USC 112(b) rejections has been withdrawn. 
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. On page 9 of the Applicant’s Arguments, the Applicant provides citation to various case law references; since there is no explicit reference to any of the written rejections, it is unclear what specific rejection, or points of analysis, the Applicant is referring to. If the Applicant cites back to the case law in the arguments that follow page 9, with respect to specific rejections or analysis, the Examiner will respond directly; however, since the case law is not directly citing rejections or analysis, the Examiner cannot directly reply.
On page 10 of the Applicant’s Arguments, the Applicant notes that Iudicone does not teach an activation step, as well as the following fibrinogen reduction and lyophilization steps. As discussed in the previous Office Action, the Examiner acknowledged these deficiencies and used the Weissman and Burnouf references to cure these deficiencies.
On pages 10 and 11 of the Applicant’s Arguments, the Applicant provides a summation of Weissman. The Applicant does not discuss the rejections, with respect to the provided summation.
On page 11 of the Applicant’s Arguments the Applicant provides a summation of Burnouf, and claims that the substitution of one means of lysis (freeze-thaw cycling), with another means of lysis (solvent/detergent) would not have a reasonable expectation of success without doing further investigation. When looking at the passage that is discussed in the Arguments, it is noted that Burnouf indicates that the three discussed modes of preparation are “[the] main procedures licensed for clinical products in regulated countries. All types have been used for HPL (human platelet lysate) production and proven effective for expanding MSC.” See page 374, “Platelet concentrates” section. As these are the standards licensed for clinical use, this would suggest that they are exceptionally well-known by the ordinary artisan, and can be used as obvious variants, wherein their respective differences (if any exist) would be predictable. While, as the Applicant points out, Burnouf suggests there might be differences, there are no conclusive studies of these differences, nor is there any explicit teaching away from any particular method. A hypothetical assertion of possible differences is not evidence to suggest that these obvious variants would not yield predictable results when interchanged with one another. Furthermore, while there may be differences, there is nothing in the instant claims or specification to suggest that the claimed methods result in a composition that is unexpected, with respect to what is known about the generation of platelet lysates. The claims are drawn to “a method for preparing a growth-factor containing platelet releasate,” the Applicant has provided no evidence to suggest that the various substitutions would not result in a “growth-factor containing platelet releasate.” As is clear from Burnouf, while there might be a difference between biomolecules in the preparation method, all methods fundamentally result in “growth-factor containing platelet releasate.”
The Applicant also notes that Burnouf is a more recent reference than the other cited references. The Applicant is directed to MPEP 2145(VIII), wherein it is stated that the age of a reference, barring objective evidence that runs contrary, cannot be used to suggest non-obviousness.
On page 12 of the Applicant’s Arguments, the Applicant notes that Weissman teaches aliquots of equal volume, whereas the claims call for “dividing the filtrate… wherein the volume… contains approximately the same number of platelets.” Based upon how the limitation is written in claim 20, if Weissman divides the filtrate into equal aliquots, they would all necessarily be derived from the same number of platelets. The Applicant has provided no rationale or evidence to suggest that the equally divided aliquots have different numbers of platelets in them. When considering this limitation, with respect to the narrower limitation of claim 31, it was noted in the previous Office Action: Although the prior art does not appear to teach or suggest the claimed concentrations, there is nothing non-obvious about subdividing the material into any amount the ordinary artisan deems useful. There is nothing non-obvious, or unpredictable about this step. The Applicant has provided no arguments or evidence to suggest that this assertion is improper.
On page 12 of the Applicant’s Arguments, the Applicant indicates that the claimed method results in a composition that can be stably stored at room temperature, for at least 2 years. First, this feature was never claimed. See MPEP 2145(IV). Second, although the prior art does not appear to describe the shelf-life stability, the Applicant has provided no evidence to suggest that any of the prior art products lack the [unclaimed] shelf-life stability. If the Applicant is trying to argue that the claimed method results in an unexpected improvement over the prior art methods, the Applicant should provide evidence that the prior art methods would not predictably lead to the same degree of shelf-life stability, and indicate this limitation in the claims.
On pages 12 and 13 of the Applicant’s Arguments, the Applicant notes that the instant claims provide for two sterilization steps, a) and d). On page 12, the Applicant notes that a first inactivation is performed prior to the activation and lysis of the platelets. As discussed in the previous Office Action, Iudicone discusses the initial sterilization step; this is highlighted in Figure 1 of Iudicone, wherein the first step explicitly indicates a pathogen inactivation step. It is also noted that Iudicone, as well as the other cited references, make it quite clear that the composition should be in a sterile form; this would suggest to the ordinary artisan that if other pathogens are present, other well-known and well-established methods should be used to remove them. Both Burnouf and Weissman describe methods of disrupting enveloped viruses, and means of removing the viral particulate; these methods were cited in the previous Office Action.
Although there is nothing in the cited references that would explicitly place the step of disrupting enveloped viruses in the exact order as that claimed, the Applicant has provided no evidence to suggest that a specific ordering of the steps results in any unexpected outcome. This is underscored by the fact that Burnouf explicitly states that the method of disruption, which is the same method presented in Weissman, is a well-known and widely adapted method. See page 377, “Solvent/detergent (S/D) treatment” section; page 381, “Impact of pathogen inactivation” section. The fact that these methods are well-known and widely used would suggest a high level of predictability, with respect to the ordinary artisan.
On page 13 of the Applicant’s Arguments, the Applicant continues to assert that there is no motivation to provide multiple pathogen reduction steps. To the contrary, as stated above and in the prior Office Action, there is a clear incentive for a sterile composition. If there is reason to believe that one method did not sterilize the sample, other well-known and well-established methods would be used.
On page 13 of the Applicant’s Arguments, the Applicant notes that there would be motivation to not apply the freeze-thaw cycling of Iudicone. This is why the Burnouf reference is highly relevant. If Burnouf suggests that the freeze-thaw cycling and platelet activation methods (with calcium salts) results in the lyses of platelets, this would suggest that they have been established as obvious variants. However, since Burnouf teaches away from the use of freeze-thaw cycling, it would motivate the ordinary artisan to utilize other well-known methods of platelet lysis. Since platelet activation is well-known for its ability to lyse platelets, and does not present with the shortfalls discussed in Burnouf, there is a clear motivation to apply this well-known improvement, and yield predictable results.
The Applicant has amended some claims and added 39-47. Some of the rejections regarding the amended claims will be reworded to account for these changes; the rejections of new claims 39-47 will be provided below. No claim is allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-47 are rejected under 35 U.S.C. 103 as being unpatentable over Iudicone, et al (Journal of Translational Medicine, 12, 1-14, 2014 [IDS Reference]) Weissman, et al (PGPub 2012/0156306) and Burnouf, et al (Biomaterials, 76, 371-387, 2016 [IDS Reference]). Iudicone provides for methods of making a platelet releasate (referred to as a platelet lysate), from mammalian platelet concentrates. Specifically, Iudicone provides for pooled platelet concentrates, which are pathogen inactivated, flowed by a method of releasing the platelet contents and removing the platelet debris; this pooled platelet lysate can then be divided into individual portions. See page 1, “Abstract” section; pages 2 and 3, “Protocol for clinical-scale preparation of plasma-poor PI-PL” section; page 3, Figure 1. Based upon Figure 1, it is clear that Iudicone suggests testing for the sterility of the sample prior to and following the release of the platelet’s contents; this would suggest to the ordinary artisan that if pathogens were present in either step, there would be clear motivation to provide multiple steps of removing microbial and viral pathogens. Iudicone notes that the method of removing pathogens blocks/disrupts DNA and RNA replication. See page 2, left column, last paragraph. Iudicone provides for a freeze-thaw step for releasing the platelet contents, whereas the claims provide for a “platelet activation” and “fibrinogen concentration reduction step,” that appears to provide for the same function, the release/lysis of the platelet contents; however, this step does not reduce the amount of fibrinogen present in the sample (Iudicone makes no mention of fibrin or fibrinogen). See page 2, “Methods” section. Also, Iudicone does not teach a lyophilization step.
Weissman provides for methods of making virally inactivated pooled-platelet extracts. See paragraph [0001]. Weissman does not teach an initial microbial sterilization step, but provides an initial platelet concentrate and subjects the platelet concentration to an activation and fibrinogen concentration step. See paragraph [0005] [0062] [0068]. Weissman indicates that the disrupted viruses can be filtered via nanofiltration, and further filters the undesired components from the composition. See paragraph [0102] [0173] [0195] [0216]. Finally, Weissman notes that the platelet extract can be lyophilized. See paragraph [0021].
Burnouf provides a review paper for the generation of human platelet lysates; this review shows the general state-of-the-art and concepts that would be known, routine, and obvious to the ordinary artisan. For example, Burnouf states that the removal of pathogens is routine in the art. See page 380, left column, last paragraph. Burnouf teaches platelet activation, and indicates that the freeze-thaw cycling taught by Iudicone is an obvious variant of chemical-based platelet activation. It is noted that this step would also, inherently, result in the clotting of fibrinogen (into fibrin), and its ultimate removal from the composition. See page 375, left column, last two paragraphs (into the entire right column); page 377, right column, last [complete] paragraph.
Based upon what is already known in the prior art, as shown by the review of Burnouf, it would be obvious to combine the methods Iudicone and Weissman, as a means of generating a lyophilized composition of platelet releasate. It would be obvious to combine these teachings because each provides for overlapping subject matter that results in a fundamentally similar product – platelet lysate/releasate compositions. It would further be obvious to apply the lyophlization step of Weissman, since it is noted that lyophilized products have a specific utility in the art.
With respect to claim 20, based upon the above analysis of Iudicone and Weissman, and further taking into consideration the elements that would be known, routine, and obvious to the ordinary artisan, as discussed by Burnouf, the instant claim is obvious over the prior art.
With respect to claim 21, Weissman teaches that platelet activation can be achieved with thrombin or calcium salts (CaCl2). See paragraph [0005]. Burnouf also indicates that calcium salts and thrombin can be used to activate platelets. See page 374, left column, second-to-last-paragraph.
With respect to claims 22-24, 43 and 44, Iudicone teaches that the pathogens can be reduced by the combined treatment of the composition with psoralen and UVA irradiation. See page 2, right column, “Protocol for clinical-scale preparation of plasma-poor PI-PL” section. 
With respect to claims 25-27, Weissman teaches that the platelet releasate can be subjected to a solvent/detergent (S/D) viral inactivation step, wherein the solvents include di- and trialkylphosphates, and the detergents include Triton X-45, Triton X-100 and Tween 80. See paragraph [0098].
With respect to claim 28, Weissman indicates that if a S/D viral inactivation step is used, the S/D can be removed with an oil extraction step. See paragraph [0143].
With respect to claims 29, 45 and 46, Weissman performs the oil extraction step by providing a C-18 silica packed chromatography column. See paragraph [0143]. Although Weissman does not add oil, per se, by using a C-18 silica packed column, Weissman effectively performs the oil extraction step with an oil that has 18 carbons. Since the extraction is being performed on a chromatography column, there is no reasonable manner to compare the claimed percentages to the column. However, since both methods fundamentally perform identical tasks, and their substitution is highly predictable, the claimed oil extraction is an obvious variant of using a chromatography column with a hydrophobic packing material.
With respect to claim 30, Weissman teaches a centrifugation step following the S/D viral inactivation step. See paragraph [0070].
With respect to claims 31 and 47, all of the prior art teaches using the releasate for specific purposes that would require a pooled amount of releasate to be subdivided. Although the prior art does not appear to teach or suggest the claimed concentrations, there is nothing non-obvious about subdividing the material into any amount the ordinary artisan deems useful. There is nothing non-obvious, or unpredictable about this step.
With respect to claim 32, Weissman suggest the inclusion of albumin, prior to the lyophilization cycle. See paragraph [0182].
With respect to claim 33, Weissman suggests performing a leukocyte reduction step, which is considered to be the same as the claimed step. See paragraph [0016] [0062].
With respect to claim 34, all of the cited prior art either explicitly teach human platelets, or indicate all mammals. See Iudicone, page 1, “Abstract” section; Weissman, paragraph [0089]; Burnouf, page 371, “Abstract” section.
With respect to claim 35, Burnouf indicates that pooling platelet concentrates is routine in the art. See page 374, left column, second-to-last paragraph; right column, “Platelet concentrates” section; page 378, Figure 3; page 379, Figure 4.
With respect to claim 36, all of the cited prior art either utilize the material to promote the growth of multilineage cells, or suggest the utility of these materials in various types of wound healing.
With respect to claim 37, based upon the above analysis, and further based upon the fact that the claims are drawn to a product-by-process limitation (see MPEP 2113), it appears that the cited prior art teaches the claimed composition. To that end, Iudicone provides for explicit methods of using the material as a cell culture medium for mesenchymal stem cells.
With respect to claim 38, Weissman teaches delivery agents that are consistent with the claimed limitations. See paragraph [0033] [0040] [0041] [0111].
With respect to claim 39, Weissman notes that both calcium chloride and thrombin can be used for the same purpose: activation of platelets. See paragraph [0005]. This would suggest to the ordinary artisan that these compounds can be used as obvious variants, wherein the substitution of one will predictably lead to the same outcome as the other. Since these are considered obvious variants, with predictable outcomes, there substitution would be obvious to the ordinary artisan.
With respect to claims 40 and 41, although Iudicone does not state the energy density of the light, based upon the disclosure of Iudicone, this process is well-known in the art, suggesting that the ordinary artisan would wholly be capable of determining an appropriate energy density. See page 2, left column, last paragraph.
With respect to claim 42, since amotosalen is a synthetic form of psoralen, there would be an expectation that both molecules would work equally well. Furthermore, psoralen, and its derivatives, are well-known and widely-used UV photosensitizers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651